Citation Nr: 0011912	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
a postoperative navicular fracture of the right wrist.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a left navicular fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel

INTRODUCTION

The veteran had active service from June 1992 to December 
1995 and worked as a medical specialist.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), which, inter 
alia, denied entitlement to service connection for a back 
condition, and for a postoperative navicular fracture of the 
right wrist, and granted service connection for postoperative 
residuals of a fracture of the left wrist, evaluated as 10 
percent disabling effective in December 1995.  The veteran 
has perfected an appeal of the March 1996 decision.

During the pendency of the appeal, the RO granted service 
connection for a postoperative navicular fracture of the 
right wrist and assigned a rating of 10 percent, effective 
December 1995.  The veteran appealed the decision in a July 
1999 statement.

The Board notes that the veteran requested a hearing before a 
Board member at the RO in his September 1997 substantive 
appeal.  In a June 1998 statement, the veteran withdrew his 
hearing request.

In his September 1997 substantive appeal, the veteran raised 
a claim for vocational rehabilitation.  This issue has not 
been adjudicated by the RO and is referred to that 
organization for appropriate action.  Where the veteran 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).

The claims of entitlement to a higher original evaluation for 
a right wrist condition and to an increased evaluation for a 
left wrist condition are dealt with in the REMAND portion of 
this decision.



FINDINGS OF FACT

1.  The veteran's back condition pre-existed service.

2.  There is no competent evidence that the veteran's pre-
existing back condition underwent a permanent increase in 
severity during service or was otherwise aggravated.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in a report of medical 
history completed for enlistment into service in June 1991, 
the veteran reported that he had never had recurrent back 
pain.  A physician's summary completed at the same time, made 
no mention of a back disability.  The veteran first 
complained of lower back pain and stiffness with elevating 
and sitting, after falling during a basketball game in 
January 1993.  The right side was noted to be tender to 
palpation with decreased range of motion.  

In examinations later in January 1993, the veteran indicated 
that he had experienced back pain since a basketball game 
injury 2 years earlier.  He noted that his current pain was 
centrally located in the right lower back.  He complained of 
increased pain when bending forward and back, leaning to the 
left, and rising from a seated position.  He indicated that 
X-rays were taken but that no abnormalities were revealed.  A 
deformity was noted on the right side of the back.  Muscle 
spasm and stiffness were also noted.  Possible back strain 
was assessed. 

A February 1993 examination noted that the veteran's lower 
back pain was resolving.  Subsequently dated service medical 
records contain no findings referable to a back disability.  
In a medical board report completed in September 1995, no 
findings referable to the back were reported.

During a May 1996 VA examination, the veteran indicated that 
he had occasional stiffness of the back usually when he woke 
up in the morning.  He reported that he had never seen an 
orthopedist for his condition.  Physical examination revealed 
a normal lumbar spine.  Flexion to 95 degrees, extension to 
35 degrees, lateral flexion to 40 degrees and rotation to 35 
degrees were noted.  The examiner found no acute or chronic 
disorder.  An X-ray examination was interpreted as showing a 
normal lumbosacral spine.

In June and August 1997 statements, the veteran indicated 
that his back condition existed prior to service.  He 
reported that he had muscle spasms beginning 2 years prior to 
service but that the condition had worsened after service.  
He indicated that as a combat field medic, he was required to 
perform heavy lifting.

The veteran was afforded a VA contract orthopedic examination 
in October 1998.  He indicated that he worked as a pharmacy 
technician from 1996 to 1997 and as a paramedical examiner 
since March 1998.  He reported a history of low back pain 
beginning as a teenager.  He reportedly suffered stiffness 
and pain for several weeks at a time, especially in winter 
months.  He reported muscle spasms of the lower back during 
service and lower back pain several times per year since 
service.  He complained of current chronic lower back pain 
and stiffness which intensified when sitting for longer than 
30 minutes.  

He indicated that he could walk and stand for 30 minutes and 
could lift up to 30 pounds.  He indicated that he played 
basketball weekly, but complained of pain after the game.  He 
reported that he had tried medications and had been sent to 
physical therapy at a VA facility.  Physical examination 
revealed normal gait and no deformity or disfigurement of the 
back.  Tenderness to palpation at the L5-S1, over bilateral 
paraspinal muscles, was noted.  Range of motion was noted to 
be: forward flexion to 80 degrees; extension to 15 degrees 
with complaints of pain; lateral bending to 30 degrees 
bilaterally; and rotation to 30 degrees bilaterally.  
Straight leg raising was to 80 degrees bilaterally, with a 
negative Patrick's maneuver.  

A radiology examination dated a month prior to the 
examination revealed bilateral spondylolysis of L5 without 
spondylolisthesis.  No disc space narrowing or vertebral body 
compression was present.  Bilateral spondylolysis of L5 was 
assessed.  The examiner concluded that the veteran's 
spondylolysis was present when the veteran was a teenager, 
noting that the condition was often asymptomatic.  

In a July 1999 statement, the veteran indicated that he 
although his back spasms predated service, there was no 
diagnosis of spondylolysis prior to or during service.  He 
related that he had been treated in High School by a team 
trainer, but reported that he had injured his back and 
aggravated his condition on several occasions.  He again 
noted that he was required to perform heavy lifting during 
service as a medical specialist.

During an August 1999 conference at the RO, the veteran 
indicated that although he may have received treatment for 
back spasm prior to service, he felt that there was no 
chronic back disability at that time.  He noted that his back 
problems began after entry into service.  He reported taking 
pain medication and being excused from heavy lifting during 
service.  He reported that since service he had had 
continuing back pain and used a heating pad while driving at 
work.


Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd' per 
curiam, 
78 F.3d 604 (Fed. Cir. 1996). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (d).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  If defects, infirmities, or 
disorders are not noted at the time of the induction 
examination, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing with clear and unmistakeable evidence that the 
disorder existed prior to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (b); see also Kinnaman v. Principi, 4 Vet. 
App. 20 (1993).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakeable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991).  A flare up of 
symptoms during service, in the absence of an increase in 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The Court of 
Appeals for Veterans' Claims has held that the presumption of 
aggravation can be rebutted by evidence of no treatment of 
the disorder following service.  Maxson v. West, 12 Vet. App. 
453 (1999).


Analysis

The veteran claims to have a current back condition that is 
related to service.  The evidence shows that his current back 
pain and spasm were attributed to bilateral spondylolysis of 
L5 in the October 1998 VA contract orthopedic examination.  
The Board finds that the first Caluza element has been 
satisfied because there is a current medical diagnosis of 
disability.  Caluza, 7 Vet. App. at 506.

There is no evidence of record that back abnormalities were 
noted at the time of entry into service.  The veteran is, 
therefore, entitled to the presumption of soundness on 
entering service.  38 U.S.C.A. § 1111 (West 1991); see 
Kinnaman, 4 Vet. App. at 20.  Service medical records show 
that the veteran first complained of lower back pain in 
service after he fell during a basketball game in service in 
1993. 

After a thorough examination of the veteran, the October 1998 
VA contract orthopedic surgeon determined that the veteran's 
current back condition preexisted service.  This finding, 
based upon the documented complaints of the veteran's back 
discomfort and spasm as a teenager and the nature of the 
condition, provides clear and unmistakeable evidence that the 
disorder existed prior to service.  In addition to the 
examiner's unrebutted opinion, the veteran's own reports of 
pre-service treatment for a back disability and of back pain 
serve to rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304 (b); see also Kinnaman, 4 Vet. App. 
at 20.

The next question is whether there is any competent evidence 
of aggravation of the pre-existing back disability during 
service.  The veteran has reported experience as a pharmacy 
assistant and "paramedic examiner."  However, he has not 
reported that he possesses the necessary expertise to render 
an opinion that any part of his current back disability is 
attributable to aggravation in service, and there is no 
evidence that he has participated as a medical professional 
in his treatment.  Cf. Black v. Brown, 10 Vet. App. 279 
(1997); Goss v. Brown, 9 Vet. App. 109 (1996).  Even if the 
veteran possessed the necessary expertise, he has never 
specifically indicated that the condition was permanently 
aggravated or incurred in service.  See Townsend, 1 Vet. App. 
at 408.

In the absence of competent evidence of competent evidence of 
aggravation of the preexisting back disability during 
service, the Board must conclude that the claim is not well 
grounded and must be denied.  Maxson v. West, supra.

As such, the Board finds that the veteran's claim of 
entitlement to service connection for a back condition is not 
well grounded.


ORDER

The claim of entitlement to service connection for a back 
condition is denied.


REMAND

The Board finds that the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for a postoperative 
residuals of a navicular fracture of the right wrist is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the instant case, the 
veteran is technically not seeking an increased rating since 
his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

In this case, the October 1998 VA contract orthopedic 
examiner noted the veteran's complaints of right wrist pain 
and decreased motion of the right wrist.  The extent to which 
pain affected limitation of motion and was not addressed, 
however.  In addition, although grip strength and range of 
motion were recorded, the measurements were not interpreted.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Furthermore, with respect to the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
postoperative healed left navicular fracture, an August 1999 
VA regional office conference report noted that the veteran 
was "satisfied with the evaluation for the left wrist."  
Under the provisions of 38 C.F.R. § 20.204, a veteran can 
withdraw his substantive appeal at any time before the Board 
promulgates a decision.  However, a withdrawal cannot be made 
without the express written consent of the veteran.  In this 
case, such written consent is not of record.

The case is therefore REMANDED for the following development:

1.  The RO should contact the veteran and 
determine whether it is his intent to 
pursue his appeal of the disability 
rating assigned for a postoperative 
healed left navicular fracture, currently 
evaluated as 10 percent.  If it is his 
intent to withdraw the appeal, he should 
submit a written statement to that 
effect.  38 C.F.R. § 20.204.

2.  The veteran should be requested to 
supply information as to any treatment he 
has received for wrist disabilities since 
service.  The RO should then take all 
necessary steps to obtain records of any 
reported treatment that are not part of 
the claims folder.

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and severity of his service-
connected right wrist condition, as well 
as his left wrist disability, if that 
disability remains at issue.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary testing 
should be conducted and the results 
reported in detail.  

The examiner should be asked to identify 
all abnormalities attributable to the 
veteran's service connected wrist 
disabilities, and the associated 
symptomatology and manifestations.  The 
examiner should be requested to provide 
an opinion as the severity of the 
veteran's functional impairment due to 
his service-connected wrist conditions.  
The examiner should offer an opinion as 
to any increased functional loss of the 
right wrist on increased use, expressed, 
if possible, in terms of additional 
degrees of loss of range of motion.  In 
addition, the examiner is requested to 
set forth, for the record, what 
constitutes full range of wrist motion, 
and is requested to specifically report 
any objective limitation of motion on 
range of motion testing, and characterize 
the degree of any limitation of motion.  
Complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comments 
on functional limitations, if any, caused 
by the appellant's service connected 
wrist conditions should be analyzed in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

The examiner is asked to specifically 
address the following:

(a) Does the service-connected right 
wrist condition cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(b) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement, and the presence and degree 
of objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected right wrist 
condition.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for postoperative navicular 
fracture of the right wrist.  The RO 
should document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


